Citation Nr: 0416995	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-14 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
initially evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming that an increased rating is warranted 
for PTSD.  A VA examination was conducted in March 2001.  
Since that time a private physician and a VA psychologist 
have reported a substantial increase in the veteran's 
symptoms.  As the veteran has claimed increased disability 
regarding his PTSD, another VA examination is indicated.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) ("where the record 
does not adequately reveal the current state of the claimed 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination" (quoting Allday v. 
Brown, 7 Vet. App. 517, 526 (1995)). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
PTSD, which have not been previously 
submitted.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
is asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which has been added 
to the claims folder.  The examiner must 
assign a Global Assessment of Functioning 
Score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV), and explain what the 
assigned score represents.  In addition, 
the examiner should provide an opinion 
concerning the impact of the 
service-connected PTSD on the veteran's 
ability to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




